Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 Examiner’s Statement of Reasons for Allowance
1.	Claims 1, 3-15, 17-20, 22 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1 to further limit the plurality of supporting elements of the support member being mechanically connected by the insulating expandable part and presented persuasive arguments.
Regarding amended Claim 1, Donnola (US 6,185,813) discloses a surge arrester, Figures 1-6), including: 
an active part (comprising 100, Figures 1-4) extending along a longitudinal direction of the surge arrester (100 extending in the longitudinal direction 102, Figures 1-4); 
a first electrode (comprising a first/top one of 200, Figures 2-6) arranged to rest against a first end of the active part (first/top one of 200 rest against top end of 100, 
a second electrode (comprising a second one of 200, Figures 2-6) resting against a second end of the active part (second/bottom one of 200 rest against bottom end of 100, Figures 2-4), wherein the second end opposes the first end in the longitudinal direction of the surge arrester (100, Figures 1-4); 
a flexible insulating housing (comprising 400, 300, 310, 350, Figures 2-4, drawing line symbol for insulating material for 400 shown in Figure 4, Column 5, lines 29-30, “the outer cover 400 is made of an elastomer, e.g. silicone, and has annular fins”), being arranged around an assembly of the first electrode, the active part and the second electrode (400, 300 arranged around an assembly of 100, top 200, bottom 200); and 
a second interlocking part formed on an inner surface of the flexible insulating housing (comprising 320 and inner surface part of 400, 300 corresponding 210, Figures 2-6), the second interlocking part arranged on the inner surface of the flexible insulating housing (Figures 2-6);
 the first interlocking part of the first electrode is arranged to fit with the second interlocking part of the flexible insulating housing for preventing relative movement of the first electrode and the flexible insulating housing in the longitudinal direction of the surge arrester (Figures 2-6); and 
the flexible insulating housing including: 
a support member (comprising 300, Figures 2-4) mechanically connecting and supporting the assembly of the first electrode, the active part and the second electrode, 
an insulating expandable part (comprising 400, Figures 3-4) with a plurality of sheds extending outwards (comprising 410, Figures 3-4), being moulded around the support member and being spaced apart from the assembly of the first electrode, the active part and the second electrode (400 molded around 300, Figures 3-4).
Donnola also discloses complementary shapes for the first interlocking part and the second interlocking part, shape of a recess for the first interlocking part and a shape of a protrusion for the second interlocking part. 
Donnola does not disclose the protrusion shape being for the first interlocking part and the recess being for the second interlocking part and does not disclose the supporting member having plurality of elements, being arranged parallel to the longitudinal direction of the surge arrester and being arranged laterally. 
Yamaguchi et al. (US 2006/0279895) discloses a surge arrester (Figures 1-9) comprising a first electrode (6A, Figure 1), an active part (comprising 1, Figure 1), a second electrode (6B, Figure 1), and a flexible insulating housing including: 
a support member (comprising 2, Figure 1) mechanically connecting and supporting the assembly of the first electrode, the active part and the second electrode, which has a plurality of supporting elements (TAs of 2, Figures 3-6) being arranged 
an insulating expandable part with a plurality of sheds extending outwards (WS with plurality of sheds, Figure 1), being moulded around the support member to mechanically connect the plurality of supporting elements, and the insulating expandable part being spaced apart from the assembly of the first electrode, the active part and the second electrode (Figure 1, Paragraph 29). Yamaguchi does not disclose the first and second interlocking part having the recited shapes (Yamaguchi discloses screws to interlock the electrodes and the flexible insulating housing). 
Combination of Donnola and Yamaguchi does not disclose the first interlocking part at the first side of the electrode having the shape of a protrusion and the second interlocking part arranged in the inner surface of the flexible insulating housing having the shape of a recess, in combination with the other recited elements of the surge arrester of Claim 1, therefore, allowable. Claims 1, 3-15, 17-20, 22 depend from Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCY M THOMAS/Examiner, Art Unit 2836, 2/03/2022                                                                                                                                                                                            
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836